Citation Nr: 1743537	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the left clavicular resection.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the left clavicular resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from August 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for cervical and lumbar spine disabilities.  The Board construes the Veteran's completed April 2011 VA Form 21-4138 (Statement in Support of Claim) as a timely notice of disagreement to the August 2010 decision.  After the issuance of a statement of the case in April 2013, the appeal was perfected with the appellant timely filing a substantive appeal in June 2013.

The appellant testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  A hearing transcript was associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

A VA examination conducted in March 2010 diagnosed chronic cervical strain and lumbar spine degenerative disc disease.  03/26/2010, VBMS entry, VA Examination, at 2.
  
At the April 2016 hearing, the Veteran explained that an in-service accident involving falling off a truck affected his back.  04/14/2016, VBMS entry, Hearing Testimony, at 3-4, 10.  He indicated that he was having difficulty and pain with his neck and back since his in-service injury.  Id. at 12.  Moreover, he reported that when he was treated following an automobile accident after service, the treating physician told him that his back injury was an old one that goes back to around the time he was in service.  Id. at 7.  The Veteran reported feeling pain in his neck and back before the post-service car accident.  Id.

While the evidence is insufficient to grant service connection, competent evidence of the Veteran's chronic cervical strain and lumbar spine degenerative disc disease, coupled with his in-service injury after falling off a truck and its effect on his neck and back, does indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Moreover, at the April 2016 Board hearing, the Veteran noted that he was granted total disability benefits from the U.S. Social Security Administration (SSA) for his neck and back.  04/14/2016, VBMS entry, Hearing Testimony, at 13-14.  SSA records are not of record in the claims file.  VA should obtain and associate with the claims file all SSA records.

Furthermore, as noted above the Veteran was treated by a private physician following his post-service car accident, and he indicated that the doctor informed him that his back injury was not a new injury.  He also saw chiropractors following his post-service car accident.  Id. at 20-21.  Those treatment records not of record in the claims file.  Because those private treatment records would pertain to his spinal treatment after his service, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including the physician who treated him following his car accident and his chiropractors, to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his cervical and lumbar spine disabilities.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any cervical or lumbar spine disabilities shown or treated at any time during the claim period (from April 2009 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include falling from a truck?

 b.  Are any cervical or lumbar spine disabilities shown or treated at any time during the claim period (from April 2009 to the present) at least as likely as not (50 percent or greater probability) caused by the left clavicular resection?

 c.  Have any cervical or lumbar spine disabilities shown or treated at any time during the claim period (from April 2009 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the left clavicular resection?  If aggravation is found, provide baseline levels of those neck and back disabilities prior to aggravation.

Consider all lay and medical evidence, including the March 2010 VA examination diagnosing the Veteran with chronic cervical strain and lumbar spine degenerative disc disease.  Consider also his in-service treatment records reflecting his hospitalization and treatment following his in-service fall from a truck.  Moreover, consider the Veteran's contentions that he has been feeling pain in his neck and back since service. 

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

